Citation Nr: 1744856	
Decision Date: 10/10/17    Archive Date: 10/17/17

DOCKET NO.  16-42 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for Parkinson's disease as associated with exposure to herbicides.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Army from January 1959 to January 1961.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2016)


FINDINGS OF FACT

1.  The Veteran participated in GMS camp at Fort Meade, Maryland from June 1957 to August 1957.  This period is considered active duty for training.

2.  The Veteran did not serve at Camp A.P. Hill during his period of active duty for training from June 1957 to August 1957.

3.  The Veteran was not exposed to Agent Orange or other herbicides during active duty for training from June 1957 to August 1957 or during his active service from January 1959 to January 1961.

4.  The Veteran's Parkinson's disease was not incurred in, and it is not otherwise related to, his period of active duty for training from June 1957 to August 1957 or during his active service from January 1959 to January 1961.

CONCLUSION OF LAW

The criteria for service connection for Parkinson's disease have not been met.  38 U.S.C.A. §§ 101, 1116, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

The Veteran seeks service connection for Parkinson's disease as associated with exposure to herbicides.  He has a current diagnosis of Parkinson's disease, and he asserts the disease is related to exposure to Agent Orange and other herbicides while undergoing training at Camp A.P. Hill (also known as Fort A.P. Hill) during the summer of 1957.  For the reasons that follow, the Board finds that service connection is not warranted.

From 1954 to 1958, the Veteran attended Lehigh University and participated in the Reserve Officers' Training Corps (ROTC).  In the summer of 1957 - that is, the summer between his junior and senior year - he participated in officer training as part of the ROTC program, and he asserts the training occurred at Fort Meade, Maryland and Camp A.P. Hill, Virginia.  He asserts that he was exposed to Agent Orange and other herbicides at Camp A.P. Hill.  After completion of the officer training, the Veteran returned to school for his senior year.  After graduation, he was commissioned as an officer in the U.S. Army Reserves on June 9, 1958.  He was called into active duty from January 1959 to January 1961.

Based on the Veteran's assertions, his exposure to herbicides would have preceded his active service.  Accordingly, the Veteran's "status" during this period must first be considered.  A "veteran" is "a person who served in the active military, naval, or air service."  38 U.S.C.A. § 101(2).  The term "active military, naval or air service" is defined to include (1) active duty; (2) any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(24); see also Hill v. McDonald, 28 Vet. App. 243, 249-251 (2016) (the phrase "active military, naval, or air service" has a distinct meaning with respect to claims based only on a period of ACDUTRA and requires that there must be evidence that the claimant became disabled as a result of disease or injury incurred or aggravated in the line of duty during the period of ACDUTRA) (emphasis in original).  ACDUTRA includes duty performed by a member of a Senior ROTC program when ordered to such duty for the purpose of training or a practice cruise under Chapter 103 of Title 10 for a period of not less than four weeks and which must be completed by the member before the member is commissioned.  38 U.S.C.A. § 101(22)(D).  The Secretary of the military department concerned may prescribe such training and require that some or all of the training be completed by a member before the member is commissioned.  10 U.S.C.A. § 2109(a). 

The Veteran's military personnel records confirm the Veteran was part of the Senior ROTC program at Lehigh University and that he completed "GMS camp" at Fort Meade, Maryland from June 1957 to August 1957.  The military personnel records also confirm that completion of this "required camp training" was a prerequisite to being commissioned into the U.S. Army Reserves.  Accordingly, the Board finds that the period of training from June 1957 to August 1957 is considered ACDUTRA.  

Having so found, the Board must next determine whether the Veteran was exposed to herbicides during that period.  In considering the evidence, the Board acknowledges that the Veteran's Parkinson's disease was not incurred in the line of duty during the relevant period of ACDUTRA.  See January 2017 VA Form 21-4138 (Veteran reported that his Parkinson's disease was diagnosed in 2004); see Service Treatment Records (absent notations that could be associated with Parkinson's disease during the relevant period of ACDUTRA).  Furthermore, while the Veteran is service-connected for bilateral hearing loss and tinnitus, service connection for these disabilities is based on his active duty from January 1959 to January 1961 and not the period of ACDUTRA under consideration.  Accordingly, the period of ACDUTRA from June 1957 to August 1957 is not considered "active military, naval, or air service" and, therefore, the presumptions related to exposure to herbicides available under 38 C.F.R. §§ 3.307(a)(6) and 3.307(e) are inapplicable to this claim.  See Hill, 28 Vet. App. at 249-251 (considering the presumption of aggravation); see also Biggins v. Derwinski, 1 Vet. App. 474 (1991) (considering the presumption of service connection for chronic diseases).  Nonetheless, exposure to herbicides may still be found on a factual basis and service connection for Parkinson's disease as due to that exposure may be established on a direct basis.

The Veteran asserts he was exposed to Agent Orange and other herbicides at Camp A.P. Hill during his training in 1957.  He submitted treatise evidence showing that herbicides were stored and used at Camp A.P. Hill and in certain areas the soil was contaminated.  He reported that he participated in the Leaders Reaction Course, the Biological and Chemical gas chamber exercises, and exercises at the Decontamination Site, which included crawling on our stomachs through the dirt or mud under a rope mesh while guns were shot overhead.  See December 2015 VA Form 21-4138, Statement in Support of Claim.  He reported that he worked out in the hand-to-hand combat pits which were also within the contaminated area, as was the "village" set up for exercises for combat training.  Id.

The Veteran's service records do not support his assertion of traveling to Camp A.P. Hill.  The military personnel records show that he completed GMS camp during the summer of 1957 at Fort Meade.  Included in those records are the Veteran's endorsements for commission into the U.S. Army Reserves, which also acknowledge completion of the training and show that it was performed at Fort Meade.  The Veteran's service treatment records show that the Veteran underwent a medical evaluation for the purpose of GMS camp and appointment to the U.S. Army Reserves in June 1957 at Fort Meade.  The service treatment records do not document treatment at Camp A.P. Hill.  

The Board also notes that the text of an August 2016 memorandum regarding a formal finding of a lack of information required to corroborate Agent Orange exposure indicates that the Veteran's service at Camp A.P. Hill during the summer of 1957 was verified by his military personnel records.  This finding of fact is incorrect and of no probative value.  As discussed above, the military personnel records confirmed participation in the GMS camp during the summer of 1957; however, the records indicate that the training was at Fort Meade.  The Veteran's service records do not at any point refer to Camp A.P. Hill.

The Veteran is competent to relate the locations at which he served because he has first-hand knowledge of this lay information.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran's statements have also been consistent throughout the claim process and there is, generally, nothing of record reflecting that he is of bad character; thus, the Board views the Veteran as credible.  However, in weighing the evidence related to service at Camp A.P. Hill, the Board finds that the Veteran's statements in that regard are insufficient to show that he served there.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (credibility of a witness is not the same as the probative value of his or her statements).  The Board acknowledges that the Veteran has been consistent in his assertion that he served at Camp A.P. Hill and that it is facially plausible that he may have traveled there.  These factors weigh in his favor.  On the other hand, his service records show that he completed GMS camp training at another location, Fort Meade.  These records do not refer to Camp A.P. Hill, provide any indication that the training may have been split between Fort Meade and Camp A.P. Hill, or that the Veteran was ever required to travel to Camp A.P. Hill.  There is no evidence outside of the Veteran's own statements to support that he served at Camp A.P. Hill.  Accordingly, the sole evidence in support of service at Camp A.P. Hill is the uncorroborated assertion by the Veteran.  As it is uncorroborated, and because the service records show that GMS camp training was completed elsewhere, the Board does not find that the evidence is at least in equipoise in showing that the Veteran served at Camp A.P. Hill during the summer of 1957.  

The Board has found that the Veteran did not serve at Camp A.P. Hill during his period of ACDUTRA from June 1957 to August 1957.  As a result, the evidence relating to exposure to Agent Orange and other herbicides at Camp A.P. Hill during this period is of no assistance to the claim.  The evidence does not raise a possibility that such exposures occurred at Fort Meade during the period of ACDUTRA or at any location during the Veteran's active service from January 1959 to January 1961, and the Veteran has not made such assertions.  The Veteran's service treatment records do not contain notations related to Parkinson's disease.  Post-service medical records do not provide evidence in support of a nexus between the current Parkinson's disease and the Veteran's ACDUTRA or his active service.  To the extent that the Veteran has asserted that there is a connection, he is not competent to render such an etiological opinion because he does not possess the requisite medical training or expertise.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see, e.g., January 2017 VA Form 21-4138, Statement in Support of Claim (the Veteran wrote "no history in my family of [Parkinson's disease]", which given the context of the entire writing could be construed to imply that this is supportive of an etiological connection to military service).  In summary, the Veteran was not exposed to Agent Orange or other herbicides and the evidence does not indicate that Parkinson's disease may otherwise be associated with an established event, injury, or disease in service.

As the evidence does not indicate that Parkinson's disease may be associated with an established event, injury, or disease in service, VA does not have a duty to assist the Veteran in substantiating his claim by providing an examination.  38 U.S.C.A. § 5103A (d)(2); 38 C.F.R. § 3.159 (c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (explaining that something more than an appellant's conclusory, generalized statement is needed to trigger VA's duty to assist by providing a medical examination).

Accordingly, there is not a reasonable basis to find that the Veteran's Parkinson's disease was incurred in or is otherwise related to his active service or his period of ACDUTRA from June 1957 to August 1957.  There is no doubt to be resolved; service connection for Parkinson's disease is not warranted.

ORDER

Service connection for Parkinson's disease is denied.



____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


